
	
		III
		109th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2006
			Mr. Frist (for himself,
			 Mr. Reid, Mr.
			 Voinovich, Mr. Cochran,
			 Mr. Vitter, Mr.
			 Coleman, Mr. Santorum,
			 Mr. Kyl, Mr.
			 Levin, Mr. Lautenberg,
			 Mr. Nelson of Florida, and
			 Mr. Biden) submitted the following
			 resolution; which was considered and agreed to
		
		 RESOLUTION
		Recognizing the 58th anniversary of the
		  independence of the State of Israel. 
	
	
		Whereas, on May 14, 1948, the State of Israel was
			 established as a sovereign and independent country;
		Whereas the United States was 1 of the first countries to
			 recognize Israel, only 11 minutes after its creation;
		Whereas Israel has provided Jews from all over the world
			 with an opportunity to reestablish their ancient homeland;
		Whereas Israel is home to many religious sites that are
			 sacred to Judaism, Christianity, and Islam;
		Whereas Israel provided a refuge to Jews who survived the
			 horrors of the Holocaust, which were unprecedented in human history;
		Whereas the people of Israel have established a unique,
			 pluralistic democracy that incorporates the freedoms cherished by the people of
			 the United States, including—
			(1)the freedom of
			 speech;
			(2)the freedom of
			 religion;
			(3)the freedom of
			 association;
			(4)the freedom of
			 the press; and
			(5)government by the
			 consent of the governed;
			Whereas Israel continues to serve as a shining model of
			 democratic values by—
			(1)regularly holding
			 free and fair elections;
			(2)promoting the
			 free exchange of ideas; and
			(3)vigorously
			 exercising in its Parliament, the Knesset, a democratic government that is
			 fully representative of its citizens;
			Whereas Israel has bravely defended itself from terrorist
			 and military attacks repeatedly since it declared its independence;
		Whereas the Government of Israel has successfully worked
			 with the neighboring Governments of Egypt and Jordan to establish peaceful and
			 bilateral relations;
		Whereas, despite the deaths of over 1,000 innocent
			 Israelis at the hands of murderous suicide bombers and other terrorists during
			 the last 5 years, the people of Israel continue to seek peace with their
			 Palestinian neighbors;
		Whereas visionary Israeli leaders like Yitzhak Rabin and
			 Ariel Sharon were at the forefront of creating conditions for peace in the
			 Middle East;
		Whereas the United States and Israel enjoy a strategic
			 partnership based on shared democratic values, friendship, and respect;
		Whereas the people of the United States share an affinity
			 with the people of Israel and view Israel as a strong and trusted ally;
		Whereas Israel has made significant global contributions
			 in the fields of science, medicine, and technology; and
		Whereas the Independence Day of Israel on the Jewish
			 calendar coincides this year with May 3, 2006: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 independence of the State of Israel as a significant event for providing refuge
			 and a national homeland for the Jewish people;
			(2)commends the
			 bipartisan commitment of all administrations and Congresses of the United
			 States since 1948 that stood by Israel and worked for its security and
			 well-being;
			(3)congratulates the
			 United States and Israel for strengthening their bilateral relations during the
			 last year in the fields of defense, diplomacy, and homeland security, and
			 encourages both countries to continue their cooperation in resolving future
			 mutual challenges; and
			(4)extends warm
			 congratulations and best wishes to the people of Israel as they celebrate the
			 58th anniversary of the independence of Israel.
			
